133 S.E.2d 456 (1963)
260 N.C. 678
Jimmy Lewis ATKINS
v.
William Allen DOUB.
Merlin Grover ATKINS
v.
William Allen DOUB.
No. 670.
Supreme Court of North Carolina.
December 11, 1963.
*457 Allen, Henderson & Williams, Elkin, Hiatt & Hiatt, Mount Airy, for plaintiff appellees.
Deal, Hutchins & Minor, Winston-Salem, for defendant appellant.
PER CURIAM.
When a trial judge, in the exercise of his discretion, sets aside a verdict, his action may not be reviewed in the absence of any suggestion of an abuse of discretion. White v. Keller, 242 N.C. 97, 86 S.E.2d 795. There is no suggestion of an abuse of discretion in connection with the action of the trial judge in the court below.
The appellant contends the court below committed error in refusing to sustain his motion for judgment as of nonsuit at the close of all the evidence. However, an appeal will not lie at this time from the ruling of the judge denying the defendant's motion for judgment as of nonsuit. There being neither verdict nor judgment in the record, there is no basis upon which an appeal on this ground may rest. White v. Keller, supra; Byrd v. Hampton, 243 N.C. 627, 91 S.E.2d 671.
These cases are still on the docket of the Superior Court of Surry County for trial on the issues raised by the pleadings.
An appeal does not lie directly to this Court from an adverse ruling by a Clerk of the Superior Court.
Appeal dismissed.